AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case




                                                                         Case Number:         19CR2986-MDD
        LEONARDO DAVID TORRES-RODRIGUEZ
                                                                      John Cotsirilos
                                                                      Defendant's Attorney
USM Number                       86461298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE OF THE SUPERSEDING INFORMATION

 D  was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Connt
Title & Section                     Natnre of Offense                                                                 Nnmber(s)
19 USC 1459                         Entering at Location Not Designated to be Border Crossing Point                      1
                                    (Class A)




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)
 1v1    C      t( ) Underlying felony information/count 2 of    are         dismissed on tbe motion of the United States.
 1C>1       oun s supersed'mg m1ormat10n
                               . ~      .

        Assessment: $25.00
 [:gJ   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 30i3 is
        waived and remitted as uncollectible.
 D NTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine               D Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                                    position of Sentence


                                                                                 rt~~-
                                                                       HON. MITCHELL D. DEMBIN
                                                                       UNITED STATES DISTRICT JUDGE
 .•
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LEONARDO DAVID TORRES-RODRIGUEZ                                          Judgment - Page 2 of2
CASE NUMBER:              19CR2986-MDD

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
        •    as notified by·the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

                                                                         to
        Defendant delivered on
                                                                              ---------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR2986-MDD
